

AMENDMENT No. 1 TO LOAN AND SECURITY AGREEMENT


THIS AMENDMENT No. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of February 22, 2007, is entered into among the Lenders party hereto, the
Borrowers party hereto, and Bank of America, N.A., in its capacity as Agent (the
“Agent”), under that certain Loan and Security Agreement, dated as of September
19, 2005, among the Agent, the Lenders party thereto from time to time, and the
Borrowers (as amended, restated, supplemented, or otherwise modified from time
to time, the “Loan Agreement”).  Capitalized terms used in this Amendment and
not otherwise specifically defined herein have the meanings assigned to them in
the Loan Agreement.


           WHEREAS, pursuant to the Loan Agreement and subject to the terms and
conditions set forth therein, the Lenders have agreed to make the Loans and
other financial accommodations to the Borrowers;


WHEREAS, subsection 8.2.2 of the Loan Agreement provides, among other things,
that the Borrowers shall not, unless otherwise consented to by Majority Lenders
in writing in accordance with subsection 12.2.1 of the Loan Agreement, create,
incur, assume, or suffer to exist any Indebtedness, except as permitted by
subsection 8.2.2;


WHEREAS, Borrower Representative has informed Agent that it believes that clause
(x) of subsection 8.2.2 contains a drafting error and that the Loan Agreement
should be amended to accurately reflect the agreement of the parties to the Loan
Agreement; and


           WHEREAS, the Lenders are willing to amend the Loan Agreement on the
terms and subject to the conditions set forth herein;


           NOW, THEREFORE, on the terms and subject to the conditions set forth
herein, the Lenders, the Borrowers, and the Agent hereby agree as follows:
 
1.  
Clause (x) of subsection 8.2.2 of the Loan Agreement is hereby deleted and
replaced in its entirety as follows:

 
 
“Indebtedness to the extent not included in clauses (i) through (ix) above,
which is permitted “Debt” under Section 4.06 of the Indenture as in effect on
the date of this Agreement; and”
 
 
2.  
This Amendment shall be effective as of the date hereof (the “Effective Date”),
but only upon the satisfaction of the following conditions precedent:

 
 
(a)  
Agent shall have received a duly executed copy of this Amendment from each of
the Borrowers and the Majority Lenders.

 
 
(b)  
The representations and warranties of the Borrowers and Guarantors set forth in
each of the Loan Documents shall be true and correct in all material respects on
and as of the Effective Date with the same effect as though made on and as of
such date (except to the extent such representations and warranties by their
terms expressly relate to an earlier date, in which case such representations
and warranties shall have been true and correct, in all material respects, as of
such earlier date).

 
 
(c)  
No Default or Event of Default shall have occurred and be continuing as of the
Effective Date.

 
 
(d)  
The Borrowers shall have paid the costs, fees and expenses referred to in
Section 3 hereof.

 
 
3.  
The Borrowers jointly and severally agree to reimburse the Agent upon demand for
all reasonable and documented costs, fees and expenses (including the reasonable
fees and expenses of counsel to the Agent) incurred in connection with the
preparation, execution and delivery of this Amendment.

 
 
4.  
The amendments set forth herein are effective solely for the purposes set forth
herein and shall be limited precisely as written, and shall not be deemed to (i)
be a consent to, or acknowledgment of, any amendment, waiver or modification of
any other term or condition of the Loan Agreement or of any other instrument or
agreement referred to herein or therein or (ii) prejudice any right or remedy
which the Agent or any other party may now have or may have in the future under
or in connection with the Loan Agreement as amended hereby or any other
instrument or agreement referred to therein.  This Amendment is a Loan Document
executed pursuant to the Loan Agreement and shall be construed in connection
with and as part of the Loan Agreement, and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Agreement, each other Loan Document and each other instrument or agreement
referred to therein, except as herein amended, are hereby ratified and confirmed
and shall remain in full force and effect.  Neither this Amendment nor the
replacement of the terms of the Loan Agreement by the terms of this Amendment
shall extinguish the obligations for the payment of money outstanding under the
Loan Agreement or discharge or release the Lien or priority of any security
agreement, pledge agreement, or other security therefor.  Nothing herein
contained shall be construed as a substitution or novation of the Obligations
outstanding under the Loan Agreement or instruments securing the same, which
shall remain in full force and effect, except as modified hereby.

 
 
5.  
To induce Agent and each Lender to enter into this Amendment, Borrowers
represent and warrant to Agent and each Lender, on a joint and several basis,
that: (a) the execution, delivery and performance by each Borrower of this
Amendment have been duly authorized by all necessary corporate or other relevant
action and do not and will not:  (i) contravene, violate or result in a breach
of or default under (A) any Borrower’s charter, articles or certificate of
incorporation, certificate of formation, bylaws, limited liability company or
partnership agreement, or other organizational documents (as the case may be),
(B) any provision of any law, rule, regulation, order of any Governmental
Authority, writ, judgment, injunction, decree, determination or award in effect
having applicability to such Borrower, the violation of which would reasonably
be expected to have a Material Adverse Effect, or (C) any indenture or loan or
credit agreement or any other agreement, lease or instrument binding on a Loan
Party or its Properties, the breach of or default under which would reasonably
be expected to have a Material Adverse Effect; or (ii) result in, or require,
the creation or imposition of any Lien (other than Permitted Liens) upon or with
respect to any of the Collateral now owned or hereafter acquired by such Loan
Party; and (b) this Amendment and the Loan Agreement as amended hereby are
legal, valid and binding obligations of each Borrower, enforceable against it in
accordance with its respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, or fraudulent transfer laws, or other similar laws affecting
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 
 
6.  
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.

 
 
7.  
Wherever possible, each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 
 
8.  
THIS AMENDMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED IN AND SHALL BE
DEEMED TO HAVE BEEN MADE IN NEW YORK, NY.  THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 
      [REMAINDER OF PAGE INTENTIONALLY BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed on the day and year
specified at the beginning hereof.

BORROWERS
 
NSA GNERAL PARTNERSHIP
 
By:
CENTURY KENTUCKY INC.
Its:
General Partner
     
By:
/s/ Michelle Lair                                                 
 
Name:
Michelle Lair
 
Title:
VP & Treasurer



By:
SKYLINER LLC
Its:
General Partner
     
By:
/s/ Michelle Lair                                                  
 
Name:
Michelle Lair
 
Title:
VP & Treasurer

 

 
CENTURY ALUMINUM COMPANY
 
By:
 
/s/ Michelle Lair                                                  
 
Name:
Michelle Lair
 
Title:
VP & Treasurer

 

 
BERKELEY ALUMINUM INC.
 
By:
 
/s/ Michelle Lair                                                  
 
Name:
Michelle Lair
 
Title:
VP & Treasurer

 

 
CENTURY ALUMINUM OF WEST VIRGINIA, INC.
 
By:
 
/s/ Michelle Lair                                                  
 
Name:
Michelle Lair
 
Title:
VP & Treasurer

 

 
CENTURY KENTUCKY, INC.
 
By:
 
/s/ Michelle Lair                                                  
 
Name:
Michelle Lair
 
Title:
VP & Treasurer

 
 
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP
By:
METALSCO LLC
Its:
General Partner
     
By:
/s/ Michelle Lair                                                  
 
Name:
Michelle Lair
 
Title:
VP & Treasurer



By:
SKYLINER LLC
Its:
General Partner
     
By:
/s/ Michelle Lair                                                  
 
Name:
Michelle Lair
 
Title:
VP & Treasurer

 

 
BANK OF AMERICA N.A.
  as Agent and as a Lender
 
By:
 
/s/ Robert T. Lund                                                  
 
Name:
Robert T. Lund
 
Title:
Senior Vice President

 

 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
By:
 
/s/ Alain Daoust                                                  
 
Name:
Alain Daoust
 
Title:
Director
 
By:
 
/s/ Denise L. Alvarez
 
Name:
Denise L. Alvarez
 
Title:
Associate





CITIBANK, N.A.
  as Agent and as a Lender
 
By:
 
/s/ Raymond G. Dunning                                                      
 
Name:
Raymond G. Dunning
 
Title:
Vice President

 

 
JPMORGAN CHASE BANK, N.A.
 
By:
 
/s/ Mark Cuccinello                                                  
 
Name:
Mark Cuccinello
 
Title:
Vice President

 

 
WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN)
  as Agent and as a Lender
 
By:
 
/s/ D.B. Laughton                                                  
 
Name:
D.B. Laughton
 
Title:
Managing Director
 
 
By:
 
 
/s/ D.B. Laughton                                                  
 
Name:
D.B. Laughton
 
Title:
Managing Director